Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/28/2022.
Claims 3, 4, 9 – 11, 14 – 15 and 20 – 22 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 – 11 and 21 - 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 5 of U.S. Patent No. 11237223 in view of U.S. Patent No. 9164156.
As to claims 10 - 11, claim 2 of U.S. Patent No. 11237223 discloses substantially the same invention as claimed in claim 10 of instant application, except for the limitation an embedded magnetic concentrator positioned within the substrate and below the horizontal-type Hall sensor. U.S. Patent No. 9164156 discloses an embedded magnetic concentrator (800) positioned within the substrate (100) and below the horizontal-type Hall sensor (200), (Fig. 10). 

    PNG
    media_image1.png
    224
    391
    media_image1.png
    Greyscale


Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of U.S. Patent No. 11237223 in view of the teachings of U.S. Patent No. 9164156 wherein an embedded magnetic concentrator positioned within the substrate and below the horizontal-type Hall sensor would increase the measurement sensitivity and/or accuracy of the sensing device.
As to claims 21 - 22, claim 5 of U.S. Patent No. 11237223 discloses substantially the same invention as claimed in claim 21 of instant application, except for the limitation forming an embedded magnetic concentrator within the substrate and below the horizontal-type Hall sensor. U.S. Patent No. 9164156 discloses forming an embedded magnetic concentrator (800) within the substrate (100) and below the horizontal-type Hall sensor (200), (Fig. 10).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of U.S. Patent No. 11237223 in view of the teachings of U.S. Patent No. 9164156 to form an embedded magnetic concentrator within the substrate and below the horizontal-type Hall sensor would increase the measurement sensitivity and/or accuracy of the sensing device.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 3 - 4, 9, 14 -15 and 20, the reasons for allowance are same presented in office action mailed on 08/05/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 – 11 and 21 - 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858